DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VEDA (US 2017/0155253).
 	Regarding claim 1, VEDA discloses a method for model creation for a power distribution network (15, Fig. 1; 312, Fig. 4; 404, Fig. 8), the method comprising: 
 	an acquisition step of acquiring, when rechargeable batteries (416, Fig. 8) mounted on a plurality of vehicles (418, Fig. 8) are in electrical connection with a plurality of different charge/discharge points (414, Fig. 8) of a power distribution network (404, Fig. 8), charge/discharge amounts at the plurality of charge/discharge points upon charging/discharging of the rechargeable batteries (¶ 0044: The control unit 328 then determines which charging stations have batteries or other energy storage devices connected to them (and are thus able to provide active power), and the capacity of such charging stations to provide active power in dependence upon the charging profiles of the batteries 322, 324, 326, load cycle profiles, asset information, and the status of each of the batteries 322, 324, 326; ¶ 0059: The control unit 328 then determines the capacity of the network charging stations 316, 318, 320 to provide reactive power in dependence upon the charging profiles of any connected batteries 322, 324, 326, load cycle profiles, and generation asset information. Once capacity has been determined, the control unit 328 issues control signals that include a reactive power dispatch command corresponding to the amount of reactive power needed to one or more of the network charging stations 316, 318, 320) and measurement results indicating values about power at a plurality of different measurement points of the power distribution network (¶ 0039: The load assessment parameters may include one or more of a measured voltage, current, power, and/or frequency of the electrical supply from the distribution grid 312; ¶ 0044: the control unit 328 first conducts a real-time load assessment in dependence upon one or more of voltage, power, frequency, and/or current measurements of the electrical supply from the power source 310 to the power distribution grid; ¶ 0056: the reactive power parameters may include one or more of a measured voltage, current, and/or power of the electrical supply from the power source 310 to the distribution grid 312 (as well as within the distribution 312); ¶ 0059: the reactive power command is calculated in dependence upon one of a measurement at the point of load, anticipated reactive power demand, increased load demand, and/or power factor improvement for a generator. In an embodiment, the measurement may be a voltage measurement, but the present invention is not intended to be so limited in this regard and may include any other type of measurement such as a power, current, or frequency measurement; ¶ 0069: on measurements of electrical signals present on grid supply lines connecting to the electric machine); and 
 	a model creation step of creating an electrical characteristic model for the power distribution network, based on the acquired charge/discharge amounts and measurement results (¶ 0040, 0056: the historical load data and network model may be representative of the number and size of actual and expected electrical loads within the facility and may include data relating to actual and expected inrush currents and step changes during startup and shutdown of electric machines. In an embodiment, historical data may be the instantaneous value of voltage, current, frequency, and power of individual electric machines including, but not limited to, generators or loads, or of aggregated measurements at common measurement points such as feeder heads or junction boxes, or any other point in the power distribution grid).
 	Regarding claim 3, VEDA discloses a method for charge/discharge plan creation, the method comprising creating, when rechargeable batteries mounted on a plurality of vehicles are in electrical connection with a plurality of different charge/discharge points of a power distribution network, a plan to cause the rechargeable batteries mounted respective vehicles to perform charging/discharging, based on the electrical characteristic model for the power distribution network, the electrical characteristic model having been created by the method for model creation for the power distribution network according to claim 1 (¶ 0066: Based at least in part on this information (e.g., real-time load assessment data may also be factored in), the processor 410 of the control unit 400 is configured to generate the first control signals 402 for communication by the communication interface to the one or more charging stations to control transfer of at least one of reactive power or active power from the one or more charging stations to the power distribution grid 404. For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration. (It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.); ¶ 0068; ¶ 0069: when the control unit determines (or receives information) that the machine is commencing operation, the control unit generates the control signals 402 to control the charging stations 414 to transfer power from energy storage devices 416 coupled to the charging stations to the power distribution grid 404. The same is true for generating control signals 422 to support power transfer from the electric machines back to the power distribution grid. For example, if the load cycle profile indicates that upon commencing operation a given machine will operate for a given time period and then transfer 1 megawatt of power back to the grid upon shutting off at the end of the time period, when the control unit determines (or receives information) that the machine is commencing operation, the control unit sets a counter for the time period, and generates the control signals 422 to control the charging stations to commence energy storage device charging when, or ahead of when, the electric machine will transfer the power back to the grid).
 	Regarding claim 4, VEDA discloses a device for model creation (328, Figs. 4, 6, and 7; 400, Fig. 8) for a power distribution network (15, Fig. 1; 312, Fig. 4; 404, Fig. 8), the device comprising: 
 	an acquisition unit that acquires, when rechargeable batteries (416, Fig. 8) mounted on a plurality of vehicles (418, Fig. 8) are in electrical connection with a plurality of different charge/discharge points (414, Fig. 8) of a power distribution network (404, Fig. 8), charge/discharge amounts at the plurality of charge/discharge points upon charging/discharging of the rechargeable batteries (¶ 0044: The control unit 328 then determines which charging stations have batteries or other energy storage devices connected to them (and are thus able to provide active power), and the capacity of such charging stations to provide active power in dependence upon the charging profiles of the batteries 322, 324, 326, load cycle profiles, asset information, and the status of each of the batteries 322, 324, 326; ¶ 0059: The control unit 328 then determines the capacity of the network charging stations 316, 318, 320 to provide reactive power in dependence upon the charging profiles of any connected batteries 322, 324, 326, load cycle profiles, and generation asset information. Once capacity has been determined, the control unit 328 issues control signals that include a reactive power dispatch command corresponding to the amount of reactive power needed to one or more of the network charging stations 316, 318, 320) and measurement results indicating values about power at a plurality of different measurement points of the power distribution network (¶ 0039: The load assessment parameters may include one or more of a measured voltage, current, power, and/or frequency of the electrical supply from the distribution grid 312; ¶ 0044: the control unit 328 first conducts a real-time load assessment in dependence upon one or more of voltage, power, frequency, and/or current measurements of the electrical supply from the power source 310 to the power distribution grid; ¶ 0056: the reactive power parameters may include one or more of a measured voltage, current, and/or power of the electrical supply from the power source 310 to the distribution grid 312 (as well as within the distribution 312); ¶ 0059: the reactive power command is calculated in dependence upon one of a measurement at the point of load, anticipated reactive power demand, increased load demand, and/or power factor improvement for a generator. In an embodiment, the measurement may be a voltage measurement, but the present invention is not intended to be so limited in this regard and may include any other type of measurement such as a power, current, or frequency measurement; ¶ 0069: on measurements of electrical signals present on grid supply lines connecting to the electric machine); and 
 	a model creation unit that creates an electrical characteristic model for the power distribution network, based on the acquired charge/discharge amounts and measurement results (¶ 0040, 0056: the historical load data and network model may be representative of the number and size of actual and expected electrical loads within the facility and may include data relating to actual and expected inrush currents and step changes during startup and shutdown of electric machines. In an embodiment, historical data may be the instantaneous value of voltage, current, frequency, and power of individual electric machines including, but not limited to, generators or loads, or of aggregated measurements at common measurement points such as feeder heads or junction boxes, or any other point in the power distribution grid).
 	Regarding claim 6, VEDA discloses a device for charge/discharge plan creation (328, Figs. 4, 6, and 7; 400, Fig. 8), the device comprising: 
 	an acquisition unit that acquires, when rechargeable batteries (416, Fig. 8) mounted on a plurality of vehicles (418, Fig. 8) are in electrical connection with a plurality of different charge/discharge points (414, Fig. 8) of a power distribution network (404, Fig. 8), charge/discharge amounts at the plurality of charge/discharge points upon charging/discharging of the rechargeable batteries (¶ 0044: The control unit 328 then determines which charging stations have batteries or other energy storage devices connected to them (and are thus able to provide active power), and the capacity of such charging stations to provide active power in dependence upon the charging profiles of the batteries 322, 324, 326, load cycle profiles, asset information, and the status of each of the batteries 322, 324, 326; ¶ 0059: The control unit 328 then determines the capacity of the network charging stations 316, 318, 320 to provide reactive power in dependence upon the charging profiles of any connected batteries 322, 324, 326, load cycle profiles, and generation asset information. Once capacity has been determined, the control unit 328 issues control signals that include a reactive power dispatch command corresponding to the amount of reactive power needed to one or more of the network charging stations 316, 318, 320) and measurement results indicating values about power at a plurality of different measurement points of the power distribution network (¶ 0039: The load assessment parameters may include one or more of a measured voltage, current, power, and/or frequency of the electrical supply from the distribution grid 312; ¶ 0044: the control unit 328 first conducts a real-time load assessment in dependence upon one or more of voltage, power, frequency, and/or current measurements of the electrical supply from the power source 310 to the power distribution grid; ¶ 0056: the reactive power parameters may include one or more of a measured voltage, current, and/or power of the electrical supply from the power source 310 to the distribution grid 312 (as well as within the distribution 312); ¶ 0059: the reactive power command is calculated in dependence upon one of a measurement at the point of load, anticipated reactive power demand, increased load demand, and/or power factor improvement for a generator. In an embodiment, the measurement may be a voltage measurement, but the present invention is not intended to be so limited in this regard and may include any other type of measurement such as a power, current, or frequency measurement; ¶ 0069: on measurements of electrical signals present on grid supply lines connecting to the electric machine); 
 	a model creation unit that creates an electrical characteristic model for the power distribution network, based on the acquired charge/discharge amounts and measurement results (¶ 0040, 0056: the historical load data and network model may be representative of the number and size of actual and expected electrical loads within the facility and may include data relating to actual and expected inrush currents and step changes during startup and shutdown of electric machines. In an embodiment, historical data may be the instantaneous value of voltage, current, frequency, and power of individual electric machines including, but not limited to, generators or loads, or of aggregated measurements at common measurement points such as feeder heads or junction boxes, or any other point in the power distribution grid); and 
 	a charge/discharge plan creation unit that creates, when rechargeable batteries mounted on a plurality of vehicles are in electrical connection with a plurality of different charge/discharge points of the power distribution network, a plan to cause the rechargeable batteries to perform charging/discharging, based on the model (¶ 0066: Based at least in part on this information (e.g., real-time load assessment data may also be factored in), the processor 410 of the control unit 400 is configured to generate the first control signals 402 for communication by the communication interface to the one or more charging stations to control transfer of at least one of reactive power or active power from the one or more charging stations to the power distribution grid 404. For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration. (It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.); ¶ 0068; ¶ 0069: when the control unit determines (or receives information) that the machine is commencing operation, the control unit generates the control signals 402 to control the charging stations 414 to transfer power from energy storage devices 416 coupled to the charging stations to the power distribution grid 404. The same is true for generating control signals 422 to support power transfer from the electric machines back to the power distribution grid. For example, if the load cycle profile indicates that upon commencing operation a given machine will operate for a given time period and then transfer 1 megawatt of power back to the grid upon shutting off at the end of the time period, when the control unit determines (or receives information) that the machine is commencing operation, the control unit sets a counter for the time period, and generates the control signals 422 to control the charging stations to commence energy storage device charging when, or ahead of when, the electric machine will transfer the power back to the grid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VEDA as applied to claims 1, 3, 4, and 6 above, and further in view of WILDING (US 2019/0202315).
	Regarding claim 2, VEDA discloses the method for model creation for a power distribution network as applied to claim 1 but fails to disclose a planning step of creating a plan to arrange the vehicles to the charge/discharge points and creating a plan to arrange the measurement points. WILDING discloses a planning step of creating a plan to arrange the vehicles to the charge/discharge points and creating a plan to arrange the measurement points (¶ 0017, 0020, 0021, 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the planning step as recited in order to provide reliable and easier planning for the use of charging stations; reduce waiting times as much as possible; enable the operators of such charging stations to have the charging stations used as efficiently as possible; and avoid overloading the power supply system (WILDING, ¶ 0014).

 	Regarding claim 5, VEDA discloses the device for model creation for a power distribution network as applied to claim 4 but fails to disclose a planning unit that plans to arrange the vehicles to the charge/discharge points and creates a plan to arrange the measurement points. WILDING discloses a planning unit that plans to arrange the vehicles to the charge/discharge points and creates a plan to arrange the measurement points (¶ 0017, 0020, 0021, 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the planning unit as recited in order to provide reliable and easier planning for the use of charging stations; reduce waiting times as much as possible; enable the operators of such charging stations to have the charging stations used as efficiently as possible; and avoid overloading the power supply system (WILDING, ¶ 0014).
	Regarding claim 7, VEDA discloses the device for charge/discharge plan creation as applied to claim 6 but fails to disclose a planning unit that plans to arrange the vehicles to the charge/discharge points and creates a plan to arrange the measurement points. WILDING discloses a planning unit that plans to arrange the vehicles to the charge/discharge points and creates a plan to arrange the measurement points (¶ 0017, 0020, 0021, 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the planning unit as recited in order to provide reliable and easier planning for the use of charging stations; reduce waiting times as much as possible; enable the operators of such charging stations to have the charging stations used as efficiently as possible; and avoid overloading the power supply system (WILDING, ¶ 0014).
	Regarding claim 8, VEDA discloses a method for charge/discharge plan creation, the method comprising creating, when rechargeable batteries mounted on a plurality of vehicles are in electrical connection with a plurality of different charge/discharge points of a power distribution network, a plan to cause the rechargeable batteries mounted respective vehicles to perform charging/discharging, based on the electrical characteristic model for the power distribution network, the electrical characteristic model having been created by the method for model creation for the power distribution network according to claim 2 (¶ 0066: Based at least in part on this information (e.g., real-time load assessment data may also be factored in), the processor 410 of the control unit 400 is configured to generate the first control signals 402 for communication by the communication interface to the one or more charging stations to control transfer of at least one of reactive power or active power from the one or more charging stations to the power distribution grid 404. For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration. (It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.); ¶ 0068; ¶ 0069: when the control unit determines (or receives information) that the machine is commencing operation, the control unit generates the control signals 402 to control the charging stations 414 to transfer power from energy storage devices 416 coupled to the charging stations to the power distribution grid 404. The same is true for generating control signals 422 to support power transfer from the electric machines back to the power distribution grid. For example, if the load cycle profile indicates that upon commencing operation a given machine will operate for a given time period and then transfer 1 megawatt of power back to the grid upon shutting off at the end of the time period, when the control unit determines (or receives information) that the machine is commencing operation, the control unit sets a counter for the time period, and generates the control signals 422 to control the charging stations to commence energy storage device charging when, or ahead of when, the electric machine will transfer the power back to the grid).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2022